EXHIBIT 10.1




MANAGEMENT AGREEMENT




This MANAGEMENT AGREEMENT is made and entered into as of November 10, 2014, but
effective as of April 1, 2014, (this “Agreement”), by and between Global Medical
REIT Inc., a Maryland corporation (the “Company”) and Inter-American Management
LLC., a Delaware limited liability company (the “Manager”)(collectively the
“Parties”).




RECITALS




WHEREAS, the Company is a recently-formed Maryland corporation that intends to
invest in a diverse portfolio of commercial real estate assets, including,
without limitation, single-family residential rental properties;




WHEREAS, the Company intends to qualify as a real estate investment trust for
federal income tax purposes and will elect to receive the tax benefits accorded
by Sections 856 through 860 of the Internal Revenue Code of 1986, as amended
(the “Code”);




WHEREAS, the Company wishes to engage the Manager to manage the assets,
operations and affairs of the Company and its Subsidiaries; and




WHEREAS, the Manager desires to accept such engagement on the terms and
conditions hereinafter set forth.




AGREEMENT




NOW, THEREFORE, in consideration of the mutual agreements herein set forth, the
parties hereto agree as follows:




1.

Definitions.




(a)

The following terms shall have the meanings set forth in this Section 1(a):




“Acquisition Fee” shall mean 2.00% of the purchase price of any real estate
asset acquired by Manager for the Company.




“Acquisition Costs” shall mean purchase price plus fees.




“Affiliate” shall mean, with respect to any Person, any Person controlling,
controlled by, or under common Control with, such Person.




“Agreement” has the meaning assigned in the first paragraph.




“Base Management Fee” means the base management fee, calculated and payable (in
cash) monthly in arrears, in an amount equal to the greater of (a) 2.00% per
annum of the Company’s Net Asset Value , or (b) $30,000 per calendar month.




“Board of Directors” means the Board of Directors of the Company.




“Bylaws” means the Bylaws of the Company, as amended from time to time.




“Change of Control” means the occurrence of any of the following: (i) the sale,
lease or transfer, in one or a series of related transactions, of all or
substantially all of the assets of the Manager, taken as a whole, to any Person
other than Heng Fai Enterprises, Ltd or any of its Affiliates; or (ii) the
acquisition by any Person or group (within the meaning of Section 13(d)(3) or
Section 14(d)(2) of the Exchange Act, or any successor provision), including any
group acting for the purpose of acquiring, holding or disposing of securities
(within the meaning of Rule 13d-5(b)(1) under the Exchange Act), other than the
Company or any of its Affiliates, in a single transaction or in a series of
related transactions, by way of merger, consolidation or other business
combination or purchase of beneficial ownership (within the meaning of Rule
13d-3 under the Exchange Act, or any successor provision) of 50% or more of the
total voting power of the voting capital interests of the Manager.




“Charter” means the charter of the Company, as amended, restated or supplemented
from time to time.




“Closing Date” means April 1, 2014.




“Code” has the meaning assigned to such term in the Recitals.





--------------------------------------------------------------------------------




“Common Shares” means the shares of common stock, par value $0.01 per share, of
the Company.




“Company” has the meaning assigned in the first paragraph; provided that all
references herein to the Company shall, except as otherwise expressly provided
herein, be deemed to include any Subsidiaries.




“Company Account” has the meaning assigned in Section 5.




“Company Indemnified Party” has the meaning assigned in Section 11(c).




“Confidential Information” means all non-public information, written or oral,
obtained by the Manager in connection with the services rendered hereunder.




“Compliance Policies” means the compliance policies and procedures of the
Manager, as in effect from time to time.




“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of another Person,
whether by contract, voting equity, legal right or otherwise.




“Core Earnings” means the net income (loss) of the Company, computed in
accordance with GAAP, excluding (i) non-cash equity compensation expense,
(ii) the Incentive Compensation, (iii) real estate-related depreciation and
amortization, (iv) any unrealized gains or losses or other non-cash items that
are included in net income for the applicable reporting period, regardless of
whether such items are included in other comprehensive income or loss, or in net
income and (v) one-time events pursuant to changes in GAAP and certain non-cash
charges, in each case after discussions between the Manager and the Directors
and approved by a majority of the Directors.




“Cross Transactions” has the meaning assigned in Section 3(c).




“Date of Termination” means the date in which this Agreement is terminated or
expires without renewal.




“Dedicated Employees” has the meaning assigned in Section 3(a).




“Directors” means the members of the Board of Directors of the Company.




“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.




“Final Quarter” means the last fiscal quarter ending prior to the effective date
of any termination or non-renewal of this Agreement.




“Final Quarter Adjusted Incentive Compensation” means the hypothetical Incentive
Compensation that would have been payable to the Manager with respect to the
Final Quarter had Core Earnings included net unrealized gains and losses with
respect to the Company’s Investments. Net unrealized gains and losses for the
Final Quarter shall be calculated based on the fair market value of the
Company’s Investments as of the last day of the Final Quarter. The fair market
value of the Company’s Investments as of the last day of the Final Quarter shall
be determined in good faith by the Board (including a majority of the Directors)
no later than 60 days after the effective date of termination or non-renewal of
the Agreement based on a valuation performed by one or more independent
valuation firms of recognized standing or independent third-party dealer quotes
obtained by the Company, as applicable. If, at any time, the Manager disputes
the determination of fair market value obtained by the Company by more than 5%
and such dispute is not resolved between the Directors and the Manager within
ten business days after the Manager provides written notice to the Company of
such dispute (a “Valuation Notice”), then the matter shall be resolved by a
different independent valuation firm of recognized standing selected jointly by
the Directors and the Manager within not more than 20 days after such Valuation
Notice. In the event the Directors and the Manager do not agree with respect to
such selection within the aforesaid 20 day time-frame, the Directors shall
select one such independent valuation firm and the Manager shall select one such
independent valuation firm within five business days after the expiration of the
20 day period, with one additional such appraiser (the “Last Appraiser”) to be
selected by the appraisers so designated within five business days after their
selection. Any valuation decision made by the Last Appraiser shall be deemed
final and binding upon the Board and the Manager and shall be delivered to the
Board and the Manager within not more than 15 days after the selection of the
Last Appraiser. The expenses of the valuation shall be paid by the party with
the estimate which deviated the furthest from the final valuation decision made
by the independent appraisers.





2




--------------------------------------------------------------------------------




“FTSE NAREIT Equity Health Care” means the REIT health care real estate index
which is a component of the FTSE NAREIT U.S. Real Estate Index Series published
on REIT.com




“Funds From Operations” or “FFO” means the Company’s net income (computed in
accordance with generally accepted accounting principles), excluding gains (or
losses) from sales of property, plus depreciation and amortization, and after
adjustments for unconsolidated partnerships and joint ventures. Adjustments for
unconsolidated partnerships and joint ventures will be calculated to reflect
funds from operations on the same basis.




“GAAP” means generally accepted accounting principles in effect in the U.S. on
the date such principles are applied consistently.




“Governing Instruments” means, with respect to any Person, the charter and
bylaws in the case of a corporation, the certificate of limited partnership (if
applicable) and partnership agreement in the case of a general or limited
partnership or the articles or certificate of formation and operating agreement
in the case of a limited liability company, in each case, as amended, restated
or supplemented from time to time.




“Heng Fai Enterprises, Ltd.” means Heng Fai Enterprises, Ltd., , a Hong Kong
Limited Company.




“Incentive Compensation” means the incentive management fee calculated and
payable in arrears with respect to each fiscal quarter (or part thereof that
this Agreement is in effect) in an amount, not less than zero, equal to the
difference between (1) the product of (a) 20% and (b) the difference between
(i) Core Earnings for the previous four fiscal quarters, and (ii) the product of
(A) the weighted-average offering price per Common Share of all of the Company’s
public and private offerings of Common Shares (other than offerings of Common
Shares to the Company or its Affiliates that are not part of a broader offering
of Common Shares to third party investors) (where each such offering is weighted
by both the number of shares issued in such offering and the number of days that
such issued shares were outstanding during such four fiscal quarter period)
multiplied by the average number of Common Shares outstanding in the previous
four fiscal quarters, and (B) 8%, and (2) the sum of any Incentive Compensation
paid to the Manager with respect to the first three fiscal quarters of such
previous four fiscal quarter period; provided, however, that no Incentive
Compensation shall be payable with respect to any fiscal quarter unless
cumulative Core Earnings for the 12 most-recently completed fiscal quarters (or
part thereof prior to the completion of 12 fiscal quarters following the Closing
Date) is greater than zero.




“Indemnification Obligations” has the meaning assigned in Section 11(c).




“Indemnitee” has the meaning assigned in Section 11(d).




“Indemnitor” has the meaning assigned in Section 11(d).




“Investments” means the investments of the Company.




“Investment and Risk Management Committee” has the meaning assigned in
Section 7(d).




“Investment Company Act” means the Investment Company Act of 1940, as amended.




“Investment Guidelines” means the general criteria, parameters and policies
relating to Investments as established by the Board of Directors, as the same
may be modified from time-to-time.




“Judicially Determined” has the meaning assigned in Section 11(a).




“Last Appraiser” has the meaning assigned in the definition of Final Quarter
Adjusted Incentive Compensation.




“Manager” has the meaning assigned in the first paragraph.




“Measurement Period” means the period beginning on March 1, 2014 and ending on
the Date of Termination.




“Net Asset Value” is the value of the Company’s assets less the value of the
Company’s liabilities.





3




--------------------------------------------------------------------------------




“Person” means any individual, corporation, partnership, joint venture, limited
liability company, estate, trust, unincorporated association, any federal,
state, county or municipal government or any bureau, department or agency
thereof and any fiduciary acting in such capacity on behalf of any of the
foregoing.




“Principal Transaction” has the meaning assigned in Section 3(d).




“Records” has the meaning assigned in Section 6(a).




“REIT” means a “real estate investment trust” as defined under the Code.




“Representatives” means collectively the Manager’s Affiliates, officers,
directors, employees, agents and representatives.




“Return on Invested Capital” means the Company’s earnings before depreciation
and amortization, interest, taxes, and dividends divided by Total Capital. Total
Capital is the weighted-average of Company’s common and preferred stock equity.




“SEC” means the United States Securities and Exchange Commission.




“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.




“Split Price Executions” has the meaning assigned in Section 3(e).




“Subsidiary” means any subsidiary of the Company, any partnership, the general
partner of which is the Company or any subsidiary of the Company and any limited
liability company, the managing member of which is the Company or any subsidiary
of the Company.




“Tax Preparer” has the meaning assigned in Section 7(f).




“Termination Fee” means, with respect to any termination or non-renewal of this
Agreement under Section 13 of this Agreement, a fee of equal to the greater of:




(a)

Three (3) times the average annual Base Management Fee and the average annual
Incentive Compensation (in either case paid or payable) to the Manager with
respect to the previous eight fiscal quarters ending on the last day of the
Final Quarter; and




(b)

The greater of:




(i)

10% (ten percent) of the FFO growth from October 1, 2013 to the date of the
termination; or




(ii)

10% (ten percent) of capital gains of the Company measured from the period
October 1, 2013 to the date of termination. A mutually agreed upon third party
shall conduct an appraisal of the Company’s assets.




“Treasury Regulations” means the Procedures and Administration Regulations
promulgated by the U.S. Department of Treasury under the Code, as amended.




“Valuation Notice” has the meaning assigned in the definition of Final Quarter
Adjusted Incentive Compensation.




(a)

As used herein, accounting terms relating to the Company not defined in
Section 1(a) hereof and accounting terms partly defined in Section 1(a) hereof,
to the extent not defined, shall have the respective meanings given to them
under GAAP. As used herein, “fiscal quarters” shall mean the period from January
1 to March 31, April 1 to June 30, July 1 to September 30 and October 1 to
December 31 of the applicable year.




(b)

The words “hereof,” “herein” and “hereunder” and words of similar import when
used in this Agreement shall refer to this Agreement as a whole and not to any
particular provision of this Agreement, and Section references are to this
Agreement unless otherwise specified.




(c)

The meanings given to terms defined herein shall be equally applicable to both
the singular and plural forms of such terms. The words include, includes and
including shall be deemed to be followed by the phrase “without limitation.”





4




--------------------------------------------------------------------------------




2.

Appointment and Duties of the Manager.




(i)

Appointment. The Company hereby appoints the Manager to manage, operate and
administer the assets, operations and affairs of the Company and its
Subsidiaries subject to the further terms and conditions set forth in this
Agreement, and the Manager hereby agrees to use its commercially reasonable
efforts to perform each of the duties set forth herein in accordance with the
provisions of this Agreement.




(ii)

Duties. The Manager shall manage, operate and administer the Company’s
day-to-day operations, business and affairs, subject to the supervision of the
Board of Directors, and shall have only such functions and authority as the
Company may delegate to it, including, without limitation, the authority
identified and delegated to the Manager herein. Without limiting the foregoing,
the Manager shall oversee and conduct the Company’s investment activities in
accordance with the Investment Guidelines defined by the Company’s Board of
Directors and attached hereto as Exhibit A, as amended from time to time, and
other policies adopted and implemented by the Board of Directors. Subject to the
foregoing, the Manager will perform (or cause to be performed) such services and
activities relating to the management, operation and administration of the
assets, liabilities and business of the Company as is appropriate, including,
without limitation:




(i)

serving as the Company’s consultant with respect to the periodic review of the
Investment Guidelines and other policies and criteria for the other borrowings
and the operations of the Company for the approval by the Board of Directors;




(ii)

investigating, analyzing and selecting possible Investment opportunities and
originating, acquiring, structuring, financing, retaining, selling, negotiating
for prepayment, restructuring or disposing of Investments consistent with the
Investment Guidelines, and making representations and warranties in connection
therewith;




(iii)

with respect to any prospective Investment by the Company and any sale, exchange
or other disposition of any Investment by the Company, conducting negotiations
on the Company’s behalf with sellers and purchasers and their respective agents,
representatives and investment bankers, and owners of privately and publicly
held real estate companies;




(iv)

engaging and supervising, on the Company’s behalf and at the Company’s sole cost
and expense, third party service providers who provide legal, accounting, due
diligence, transfer agent, registrar, property management and maintenance
services, leasing services, master servicing, special servicing, banking,
investment banking, mortgage brokerage, real estate brokerage, securities
brokerage and other financial services and such other services as may be
required relating to the Investments or potential Investments and to the
Company’s other business and operations;




(v)

coordinating and supervising, on behalf of the Company and at the Company’s sole
cost and expense, other third party service providers to the Company;




(vi)

serving as the Company’s consultant with respect to arranging for any issuance
of mortgage-backed securities from pools of mortgage loans or mortgage backed
securities owned by the Company;




(vii)

coordinating and managing operations of any joint venture or co-investment
interests held by the Company and conducting all matters with any joint venture
or co-investment partners;




(viii)

providing executive and administrative personnel, office space and office
services required in rendering services to the Company;




(ix)

administering the Company’s day-to-day operations and performing and supervising
the performance of such other administrative functions necessary to the
Company’s management as may be agreed upon by the Manager and the Board of
Directors, including, without limitation, the collection of revenues and the
payment of the Company’s debts and obligations and maintenance of appropriate
computer services to perform such administrative functions;




(x)

in connection with an any financing and the Company’s subsequent, on-going
obligations under the Sarbanes Oxley Act of 2002 and the Exchange Act, engaging
and supervising, on the Company’s behalf and at the Company’s sole cost and
expense, third party consultants and other service providers to assist the
Company in complying with the requirements of the Sarbanes Oxley Act of 2002 and
the Exchange Act;




(xi)

communicating on the Company’s behalf with the holders of any of the Company’s
equity or debt securities as required to satisfy the reporting and other
requirements of any governmental bodies or agencies or trading markets and to
maintain effective relations with such holders;





5




--------------------------------------------------------------------------------




(xii)

counseling the Company in connection with policy decisions to be made by the
Board of Directors;




(xiii)

counseling the Company, and when appropriate, evaluating and making
recommendations to the Board of Directors regarding hedging, financing and
securitization strategies and engaging in hedging, financing, borrowing and
securitization activities on the Company’s behalf, consistent with the
Investment Guidelines;




(xiv)

counseling the Company regarding the qualification and maintenance of its status
as a REIT and monitoring compliance with the various REIT qualification tests
and other rules set out in the Code and the Treasury Regulations;




(xv)

counseling the Company regarding the maintenance of the Company’s exclusion from
status as an investment company under the Investment Company Act and monitoring
compliance with the requirements for maintaining such exclusion and using
commercially reasonable efforts to cause the Company to maintain such exclusion
from status as an investment company under the Investment Company Act;




(xvi)

assisting the Company in developing criteria for asset purchase commitments that
are specifically tailored to the Company’s investment objectives and making
available to the Company its knowledge and experience with respect to mortgage
loans, real estate, real estate related securities, other real estate related
assets, mortgage-backed and asset-backed securities, non-real estate related
assets and real estate operating companies;




(xvii)

furnishing such reports to the Company or the Board of Directors that the
Manager reasonably determines to be responsive to reasonable requests for
information from the Company or the Board of Directors regarding the Company’s
activities and services performed for the Company or any of its Subsidiaries by
the Manager;




(xviii)

monitoring the operating performance of the Investments and providing periodic
reports with respect thereto to the Board of Directors, including comparative
information with respect to such operating performance and budgeted or projected
operating results;




(xix)

purchasing assets (including investing in short-term investments pending the
purchase of other Investments, payment of fees, costs and expenses, or
distributions to the Company’s shareholders), and advising the Company as to the
Company’s capital structure and capital raising;




(xx)

causing the Company to retain, at the sole cost and expense of the Company,
qualified independent accountants and legal counsel, as applicable, to assist in
developing appropriate accounting procedures, compliance procedures and testing
systems with respect to financial reporting obligations and compliance with the
provisions of the Code and the Treasury Regulations applicable to REITs and
taxable REIT subsidiaries, and to conduct quarterly compliance reviews with
respect thereto;




(xxi)

causing the Company to qualify to do business in all applicable jurisdictions
and to obtain and maintain all appropriate licenses;




(xxii)

assisting the Company in complying with all regulatory requirements applicable
to the Company in respect of the Company’s business activities, including
preparing or causing to be prepared all financial statements required under
applicable regulations and contractual undertakings and all reports and
documents, if any, required under the Exchange Act and the Securities Act;




(xxiii)

taking all necessary actions to enable the Company to make required tax filings
and reports and compliance with the provisions of the Code, and Treasury
Regulations applicable to the Company, including, without limitation, the
provisions applicable to the Company’s qualification as a REIT for U.S. federal
income tax purposes;




(xxiv)

handling and resolving all claims, disputes or controversies (including all
litigation, arbitration, settlement or other proceedings or negotiations) in
which the Company may be involved or to which the Company may be subject arising
out of the Company’s day-to-day operations, subject to such limitations or
parameters as may be imposed from time to time by the Board of Directors;




(xxv)

using commercially reasonable efforts to cause expenses incurred by or on behalf
of the Company to be commercially reasonable or commercially customary and
within any budgeted parameters or expense guidelines set by the Board of
Directors from time to time;





6




--------------------------------------------------------------------------------




(xxvi)

advising on, and obtaining on behalf of the Company, appropriate credit
facilities or other financings for the Investments consistent with the
Investment Guidelines;




(xxvii)

advising the Company with respect to and structuring long-term financing
vehicles for the Company’s portfolio of assets, and offering and selling
securities publicly or privately in connection with any such structured
financing;




(xxviii)

performing such other services as may be required from time to time for
management and other activities relating to the Company’s assets as the Board of
Directors shall reasonably request or the Manager shall deem appropriate under
the particular circumstances; and




(xxix)

using commercially reasonable efforts to cause the Company to comply with all
applicable laws.




(iii)

Property Management. The Manager may provide property management services to the
Company for the properties the Company owns or controls. For these property
management services, the Company shall pay the Manager 8% of rental revenue. The
Manager shall be permitted to engage third parties to perform the property
management services.




(iv)

Right to Market to Tenants. The Company hereby grants to Manager the right to
market additional goods and/or services to tenants of the properties that are
the subject of this Agreement.




(v)

Service Providers. The Manager may engage Persons who are non-Affiliates, for
and on behalf, and at the sole cost and expense, of the Company to provide to
the Company sourcing, acquisition, disposition, asset management, property
management, leasing, financing, development, disposition of real estate and/or
similar services customarily provided in connection with the management,
operation and administration of a business similar to the business of the
Company, pursuant to agreement(s) that provide for market rates and contain
standard market terms.




(vi)

Reporting Requirements.




(i)

As frequently as the Manager may deem necessary or advisable, or at the
direction of the Board of Directors, the Manager shall prepare, or cause to be
prepared, with respect to any Investment (A) reports and information on the
Company’s operations and asset performance and (B) other information reasonably
requested by the Company.




(ii)

The Manager shall prepare, or cause to be prepared, at the sole cost and expense
of the Company, all reports, financial or otherwise, with respect to the Company
reasonably required by the Board of Directors in order for the Company to comply
with its Governing Instruments or any other materials required to be filed with
any governmental entity or agency, and shall prepare, or cause to be prepared,
at the sole cost and expense of the Company, all materials and data necessary to
complete such reports and other materials including, without limitation, an
annual audit of the Company’s books of account by a nationally recognized
independent accounting firm.




(iii)

The Manager shall prepare regular reports for the Board of Directors to enable
the Board of Directors to review the Company’s acquisitions, portfolio
composition and characteristics, credit quality, performance and compliance with
the Investment Guidelines and policies approved by the Board of Directors.




(vii)

Reliance by Manager. In performing its duties under this Section 2, the Manager
shall be entitled to rely on qualified experts and professionals (including,
without limitation, accountants, legal counsel and other professional service
providers) hired by the Manager at the Company’s sole cost and expense.




(viii)

Use of the Manager’s Funds. The Manager shall not be required to expend money in
connection with any expenses that are required to be paid for or reimbursed by
the Company pursuant to Section 9 of this Agreement in excess of that contained
in any applicable Company Account or otherwise made available by the Company to
be expended by the Manager hereunder.




(ix)

Payment and Reimbursement of Expenses. Within thirty days, the Company shall pay
all expenses, and reimburse the Manager for the Manager’s expenses incurred on
its behalf, in connection with any such services to the extent such expenses are
payable or reimbursable by the Company to the Manager pursuant to Section 9.





7




--------------------------------------------------------------------------------




3.

Dedication; Other Activities.




(i)

Devotion of Time. The Manager, directly or indirectly through its Affiliates,
will provide a management team (including, without limitation, a chief executive
officer and president, a chief financial officer, a corporate secretary, a chief
investment officer, and a controller) along with appropriate support personnel,
to deliver the management services to the Company hereunder. The members of such
management team shall devote such of their working time and efforts to the
management of the Company as the Manager deems reasonably necessary and
appropriate for the proper performance of all of the Manager’s duties hereunder,
commensurate with the level of activity of the Company from time to time;
provided, however, that the Manager shall have the right, but not the
obligation, to provide a dedicated or partially dedicated chief financial
officer, chief operating officer, controller, internal legal counsel, property
managers and/or property management oversight professionals to the Company. To
the extent the Manager elects to provide the Company with a dedicated or
partially dedicated chief financial officer, chief operating officer,
controller, internal legal counsel, property managers and/or property management
oversight professionals, each of whom will be an employee of the Manager or one
of its Affiliates, such personnel are referred to herein as “Dedicated
Employees.” The Company shall have the benefit of the Manager’s reasonable
judgment and effort in rendering services and, in furtherance of the foregoing,
the Manager shall not undertake activities which, in its reasonable judgment,
will materially adversely affect the performance of its obligations under this
Agreement.




(ii)

Other Activities. Except to the extent set forth in Section 3(a) above, and
subject to the Company’s conflicts of interest policy as it may exist from time
to time, the Manager’s investment allocation policy as it may exist from time to
time and the Company’s Investment Guidelines, nothing herein shall prevent the
Manager or any of its Affiliates or any of the officers, directors or employees
of any of the foregoing, from engaging in other businesses or from rendering
services of any kind to any other Person, including, without limitation,
investing in, or rendering advisory services to others investing in, any type of
real estate, real estate related investment or non-real estate related
investment or other mortgage loans (including, without limitation, investments
that meet the principal investment objectives of the Company), whether or not
the investment objectives or policies of any such other Person are similar to
those of the Company or in any way bind or restrict the Manager, or any of its
Affiliates, officers, directors or employees from buying, selling or trading any
securities or commodities for their own accounts or for the account of others
for whom the Manager or any of its Affiliates, officers, directors or employees
may be acting.




(iii)

Cross Transactions. Cross transactions are transactions between the Company or
one of its subsidiaries, on the one hand, and an account (other than the Company
or one of its subsidiaries) that is managed or advised by the Manager, Heng Fai
Enterprises, Ltd. or one of the Managers’ or Affiliates, on the other hand (each
a “Cross Transaction”). The Manager is authorized to execute Cross Transactions
for the Company in accordance with applicable law and the Manager’s Compliance
Policies. The Company acknowledges that the Manager has a potentially
conflicting division of loyalties and responsibilities regarding each party to a
Cross Transaction. The Company may at any time, upon written notice to the
Manager, revoke its consent to the Manager to execute Cross Transactions. In
addition, unless approved in advance by a majority of the Company’s Directors or
pursuant to and in accordance with a policy that has been approved by a majority
of the Company’s Directors, all Cross Transactions must be effected at
then-prevailing market prices.




(iv)

Principal Transactions. Principal transactions are transactions between the
Company or one of its subsidiaries, on the one hand, and the Manager, Heng Fai
Enterprises, Ltd, or any of their Affiliates (or any of the related parties of
the foregoing, which includes employees of Heng Fai Enterprises, Ltd. and the
Manager and their families), on the other hand (each a “Principal Transaction”).
The Manager is only authorized to execute Principal Transactions with the prior
approval of a majority of the Company’s Directors and in accordance with
applicable law. Certain Cross Transactions may also be considered Principal
Transactions whenever the Manager, Heng Fai Enterprises, Ltd. or any of their
Affiliates (or any of the related parties of the foregoing, which includes
employees of Heng Fai Enterprises, Ltd. and the Manager and their families) have
a substantial ownership interest in of one of the transacting parties.




(v)

Officers, Employees, Etc. The Manager’s or its Affiliates’ members, partners,
officers, employees and agents may serve as directors, officers, employees,
agents, nominees or signatories for the Company or any Subsidiary, to the extent
permitted by their Governing Instruments, as may be amended from time to time,
or by any resolutions duly adopted by the Board of Directors pursuant to the
Company’s Governing Instruments. When executing documents or otherwise acting in
such capacities for the Company or such other Subsidiary, such Persons shall use
their respective titles with respect to the Company or such Subsidiary.





8




--------------------------------------------------------------------------------




(vi)

The Manager agrees to offer the Company the right to participate in all
investment opportunities that the Manager determines, in its reasonable and good
faith judgment based on the Company’s investment objectives, policies and
strategies, and other relevant factors, are appropriate for the Company, subject
to the Company’s Investment Guidelines and the exception that, in accordance
with the Company’s Compliance Policies, if adopted, the Company might not
participate in each such opportunity but will on an overall basis equitably
participate with the Manager’s or any of its Affiliate’s other clients in all
such opportunities. While information and recommendations supplied to the
Company shall, in the Manager’s reasonable and good faith judgment, be
appropriate under the circumstances and in light of the investment objectives
and policies of the Company, they may be different from the information and
recommendations supplied by the Manager or any Affiliate of the Manager to other
investment companies, funds and advisory accounts. The Manager shall provide to
the Company such information, recommendations and any other services, but the
Company recognizes that it is not entitled to receive preferential treatment as
compared with the treatment given by the Manager or any Affiliate of the Manager
to any investment company, fund or advisory account other than any fund or
advisory account which contains only funds invested by the Manager (and not any
funds of any of its clients or customers).




(vii)

The Manager is authorized, for and on behalf, and at the sole cost and expense
of the Company, to employ such securities dealers for the purchase and sale of
investment assets of the Company as may, in the good faith judgment of the
Manager, be reasonably necessary for the best execution of such transactions
taking into account all relevant factors, including but not limited to such
factors as the policies of the Company, price, dealer spread, the size, type and
difficulty of the transaction involved, the firm’s general execution and
operational facilities and the firm’s risk in positioning the securities
involved. Consistent with this policy, the Manager is authorized to direct the
execution of the Company’s portfolio transactions to dealers and brokers
furnishing statistical information, research and other services deemed by the
Manager to be useful or valuable to the performance of its investment advisory
functions. Such services may be used by the Manager in connection with its
advisory services for clients other than the Company, and such arrangements may
be outside the parameters of the “safe harbor” provided by Section 28(e) of the
Exchange Act.




(viii)

The Company agrees to take all actions reasonably required to permit and enable
the Manager to carry out its duties and obligations under this Agreement,
including, without limitation, all steps reasonably necessary to allow the
Manager to file in a timely manner any registration statement required to be
filed by the Company or to deliver any financial statements or other reports
required to be delivered by the Company. The Company further agrees to use
commercially reasonable efforts to make available to the Manager all resources,
information and materials reasonably requested by the Manager to enable the
Manager to satisfy its obligations hereunder, including its obligations to
deliver financial statements and any other information or reports with respect
to the Company. If the Manager is not able to provide a service, or in the
reasonable judgment of the Manager it is not prudent to provide a service,
without the approval of the Board of Directors, then the Manager shall be
excused from providing such service (and shall not be in breach of this
Agreement) until the applicable approval has been obtained.




4.

Agency; Authority; Board of Director Placement




(a)

The Manager shall act as the agent of the Company in originating, acquiring,
structuring, financing, managing, renovating, leasing and disposing of
Investments, disbursing and collecting the Company’s funds, paying the debts and
fulfilling the obligations of the Company, supervising the performance of
professionals engaged by or on behalf of the Company and handling, prosecuting
and settling any claims of or against the Company, the Board of Directors,
holders of the Company’s securities or the Company’s representatives or assets.





9




--------------------------------------------------------------------------------




(b)

In performing the services set forth in this Agreement, as an agent of the
Company, the Manager shall have the right to exercise all powers and authority
which are reasonably necessary and customary to perform its obligations under
this Agreement, including the following powers, subject in each case to the
terms and conditions of this Agreement, including, without limitation, the
Investment Guidelines: to purchase, exchange or otherwise acquire and to sell,
exchange or otherwise dispose of, any Investment in a public or private sale; to
execute Cross Transactions; to execute Principal Transactions; to execute Split
Price Executions; to borrow and, for the purpose of securing the repayment
thereof, to pledge, mortgage or otherwise encumber Investments; to purchase,
take and hold Investments subject to mortgages, liens or other encumbrances; to
extend the time of payment of any liens or encumbrances which may at any time be
encumbrances upon any Investment, irrespective of by whom the same were made; to
foreclose, to reduce the rate of interest on, and to consent to the modification
and extension of the maturity of any Investments, or to accept a deed in lieu of
foreclosure; to join in a voluntary partition of any Investment; to cause to be
demolished any structures on any real estate Investment; to cause renovations
and capital improvements to be made to any real estate Investment; to abandon
any Investment deemed to be worthless; to enter into joint ventures or otherwise
participate in investment vehicles investing in Investments; to cause any real
estate Investment to be leased, operated, developed, constructed or exploited;
to cause the Company to indemnify third parties in connection with contractual
arrangements between the Company and such third parties; to obtain and maintain
insurance in such amounts and against such risks as are prudent in accordance
with customary and sound business practices in the appropriate geographic area;
to cause any property to be maintained in good state of repair and upkeep; and
to pay the taxes, upkeep, repairs, carrying charges, maintenance and premiums
for insurance; to use the personnel and resources of its Affiliates in
performing the services specified in this Agreement; to hire third party service
providers subject to and in accordance with Section 2; to designate and engage
all third party professionals and consultants to perform services (directly or
indirectly) on behalf of the Company or its Subsidiaries, including, without
limitation, accountants, legal counsel and engineers; and to take any and all
other actions as are necessary or appropriate in connection with the Company’s
Investments.




(c)

The Manager shall be authorized to represent to third parties that it has the
power to perform the actions which it is authorized to perform under this
Agreement.




(d)

As long as this Agreement is in effect: (a) the Board of Directors shall be
comprised of no more than seven directors; (b) the Manager shall have the right
to place two members on the Board of Directors; and (c) Heng Fai Enterprises,
Ltd. shall have the right to place one member on the Board of Directors.




5.

Bank Accounts.




At the direction of the Board of Directors, the Manager may establish and
maintain as an agent on behalf of the Company one or more bank accounts in the
name of the Company or any other Subsidiary (any such account, a “Company
Account”), collect and deposit funds into any such Company Account and disburse
funds from any such Company Account, under such terms and conditions as the
Board of Directors may approve. The Manager shall from time-to-time render
appropriate accountings of such collections and payments to the Board of
Directors and, upon request, to the auditors of Company.





10




--------------------------------------------------------------------------------




6.

Books and Records; Confidentiality.




(a)

Books and Records. The Manager shall maintain appropriate books of account,
records data and files (including without limitation, computerized material)
(collectively, “Records”) relating to the Company and the Investments generated
or obtained by the Manager in performing its obligations under this Agreement,
and such Records shall be accessible for inspection by representatives of the
Company or any Subsidiary at any time during normal business hours upon one
business day’s advance written notice. The Manager shall have full
responsibility for the maintenance, care and safekeeping of all Records. The
Manager agrees that the Records are the property of the Company and the Manager
agrees to deliver the Records to the Company upon the written request of the
Company.




(b)

Confidentiality. The Manager shall keep confidential any and all non-public
information, written or oral, obtained by it in connection with the services
rendered hereunder and shall not disclose Confidential Information, in whole or
in part, to any Person other than to its Affiliates, officers, directors,
employees, agents or representatives who need to know such Confidential
Information for the purpose of rendering services hereunder or with the consent
of the Company, except: (i) to Heng Fai Enterprises, Ltd. and its Affiliates;
(ii) in accordance with the Services Agreement or any advisory agreement
contemplated by Section 2 hereunder; (iii) with the prior written consent of the
Board of Directors; (iv) to legal counsel, accountants and other professional
advisors; (v) to appraisers, creditors, financing sources, trading
counterparties, other counterparties, third party service providers to the
Company, and others (in each case, both those actually doing business with the
Company and those with whom the Company seeks to do business) in the ordinary
course of the Company’s business; (vi) to governmental or regulatory officials
having jurisdiction over the Company; (vii) in connection with any governmental
or regulatory filings of the Company or disclosure or presentations to Company
investors; or (viii) to respond to requests from judicial or regulatory or
self-regulatory organizations and as required by law or legal process to which
the Manager or any Person to whom disclosure is permitted hereunder is a party.
If, failing the entry of a protective order or the receipt of a waiver
hereunder, the Manager is, in the opinion of counsel, required to disclose
Confidential Information, the Manager may disclose only that portion of such
information that its counsel advises is legally required without liability
hereunder; provided, that the Manager agrees to exercise commercially reasonable
efforts to obtain reliable assurance that confidential treatment will be
accorded such information. Notwithstanding anything herein to the contrary, each
of the following shall be deemed to be excluded from provisions hereof: any
Confidential Information that (A) is available to the public from a source other
than the Manager not resulting from the Manager’s violation of this Section 6,
(B) is released in writing by the Company to the public or to persons who are
not under similar obligation of confidentiality to the Company, or (C) is
obtained by the Manager from a third-party not known by the Manager to be in
breach of an obligation of confidence with respect to the Confidential
Information disclosed. The Manager agrees to inform each of its Representatives
of the non-public nature of the Confidential Information and to direct such
Persons to treat such Confidential Information in accordance with the terms
hereof. The provisions of this Section 6 shall survive the expiration or earlier
termination of this Agreement for a period of one year.




7.

Obligations of Manager; Restrictions.




(a)

Internal Control. The Manager shall (i) establish and maintain a system of
internal accounting and financial controls designed to provide reasonable
assurance of the reliability of financial reporting, the effectiveness and
efficiency of operations and compliance with applicable laws, (ii) maintain
records for each Company Investment on a GAAP basis, (iii) develop accounting
entries and reports required by the Company to meet its reporting requirements
under applicable laws, (iv) consult with the Company with respect to proposed or
new accounting/reporting rules identified by the Manager or the Company and
(v) prepare quarterly and annual financial statements as soon as practicable
after the end of each such period as may be reasonably requested and general
ledger journal entries and other information necessary for the Company’s
compliance with applicable laws and in accordance with GAAP and cooperate with
the Company’s independent accounting firm in connection with the auditing or
review of such financial statements, the cost of any such audit or review to be
paid by the Company.




(b)

Restrictions.




(ix)

The Manager acknowledges that the Company intends to conduct its operations so
as not to become regulated as an investment company under the Investment Company
Act, and agrees to use commercially reasonable efforts to cooperate with the
Company’s efforts to conduct its operations so as not to become regulated as an
investment company under the Investment Company Act. The Manager shall refrain
from any action that, in its reasonable judgment made in good faith, (a) is not
in compliance with the Investment Guidelines, (b) would cause the Company to
fail to maintain its exclusion from status as an investment company under the
Investment Company Act, or (c) would violate any law, rule or regulation of any
governmental body or agency having jurisdiction over the Company or that would
otherwise not be permitted by the Company’s Governing Instruments. If the
Manager is ordered to take any such action by the Board of Directors, the
Manager shall promptly notify the Board of Directors of the Manager’s judgment
that such action would adversely affect such status or violate any such law,
rule or regulation or the Governing Instruments.





11




--------------------------------------------------------------------------------




(ii)

The Manager shall require each seller or transferor of investment assets to the
Company to make such representations and warranties regarding such assets as
may, in the reasonable judgment of the Manager, be necessary and appropriate or
as may be advised by the Board of Directors and consistent with standard
industry practice. In addition, the Manager shall take such other action as it
deems necessary or appropriate or as may be advised by the Board of Directors
and consistent with standard industry practice with regard to the protection of
the Investments.




(iii)

The Company shall not invest in joint ventures with the Manager or any Affiliate
thereof, unless (a) such Investment is made in accordance with the Investment
Guidelines and (b) such Investment is approved in advance by a majority of the
Directors.




(c)

Board of Directors Review and Approval. Subject to the terms of the Manager’s
Compliance Policies and the Company’s conflicts of interest policy as it may
exist from time to time, the Board of Directors will periodically review the
Investment Guidelines and the Company’s portfolio of Investments but will not be
required to review each proposed Investment; provided, that the Company may not,
and the Manager may not cause the Company to, acquire any Investment, sell any
Investment, or engage in any co-investment that, pursuant to the terms of the
Compliance Policies or the Company’s conflicts of interest policy, requires the
approval of a majority of the Directors unless such transaction has been so
approved. If a majority of the Directors determine that a particular transaction
does not comply with the Investment Guidelines, then a majority of the Directors
will consider what corrective action, if any, is appropriate. The Manager shall
have the authority to take, or cause the Company to take, any such corrective
action specified by a majority of the Directors. The Manager shall be permitted
to rely upon the direction of the Secretary of the Company to evidence approval
of the Board of Directors or the Directors with respect to a proposed
Investment.




(d)

Investment and Risk Management Committee. The Manager shall maintain its
investment and risk management committee (the “Investment and Risk Management
Committee”), which as of the date hereof consists of the Company’s Chief
Executive Officer and President, Chief Investment Officer and General Counsel.
The Investment and Risk Management Committee shall continue to advise and
consult with the Manager with respect to the Company’s investment policies,
investment portfolio holdings, financing and leveraging strategies and the
Investment Guidelines. The Investment and Risk Management Committee shall
continue to meet as regularly as necessary to perform its duties, as determined
by the Investment and Risk Management Committee, in its sole discretion.




(e)

Insurance. The Manager shall obtain, as soon as reasonably practicable, and
shall thereafter maintain “errors and omissions” insurance coverage and such
other insurance coverage which is customarily carried by managers performing
functions similar to those of the Manager under this Agreement with respect to
assets similar to the assets of the Company, in an amount which is comparable to
that customarily maintained by other managers or servicers of similar assets.




(f)

Tax Filings. The Manager shall (i) assemble, maintain and provide to the firm
designated by the Company to prepare tax returns on behalf of the Company and
its subsidiaries (the “Tax Preparer”) information and data required for the
preparation of federal, state, local and foreign tax returns, any audits,
examinations or administrative or legal proceedings related thereto or any
contractual tax indemnity rights or obligations of the Company and its
subsidiaries and supervise the preparation and filing of such tax returns, the
conduct of such audits, examinations or proceedings and the prosecution or
defense of such rights, (ii) provide factual data reasonably requested by the
Tax Preparer or the Company with respect to tax matters, (iii) assemble, record,
organize and report to the Company data and information with respect to the
Investments relative to taxes and tax returns in such form as may be reasonably
requested by the Company, (iv) supervise the Tax Preparer in connection with the
preparation, filing or delivery to appropriate persons, of applicable tax
information reporting forms with respect to the Investments and the Common
Shares (including, without limitation, information reporting forms, whether on
Form 1099 or otherwise with respect to sales, interest received, interest paid,
dividends paid and other relevant transactions); it being understood that, in
the context of the foregoing, the Company shall rely on its own tax advisers in
the preparation of its tax returns and the conduct of any audits, examinations
or administrative or legal proceedings related thereto and that, without
limiting the Manager’s obligation to provide the information, data, reports and
other supervision and assistance provided herein, the Manager will not be
responsible for the preparation of such returns or the conduct of such audits,
examinations or other proceedings.




8.

Compensation.




(a)

For the services rendered under this Agreement, the Company shall pay the Base
Management Fee, the Acquisition Fee, and the Incentive Compensation to the
Manager.





12




--------------------------------------------------------------------------------




(b)

The Base Management Fee shall be payable in arrears in cash, in quarterly
installments commencing with the fiscal quarter in which this Agreement is
executed. If applicable, the initial and final installments of the Base
Management Fee shall be pro-rated based on the number of days during the initial
and final quarter, respectively, that this Agreement is in effect. Within 45
days following the last day of each fiscal quarter, the Manager shall make
available to the Company the quarterly calculation of the Base Management Fee
with respect to such fiscal quarter, and the Company shall pay the Manager the
Base Management Fee for such quarter in cash within 15 business days thereafter;
provided, however, that such Base Management Fee may be offset by the Company
against amounts due to the Company by the Manager and in all events no later
than March 15 of the year following the year that includes the applicable fiscal
quarter. Each quarterly payment of the Base Management Fee shall be treated as a
separate payment for Section 409A of the Code.




(c)

The Acquisition Fee shall be paid at the closing of any real estate acquisition.




(d)

The Incentive Compensation shall be payable in arrears, in quarterly
installments commencing with the fiscal quarter beginning on April 1, 2014.
Within 45 days following the last day of each fiscal quarter for which the
Incentive Compensation is payable, the Manager shall make available to the
Company the quarterly calculation of the Incentive Compensation with respect to
such fiscal quarter, and the Company shall pay the Manager the Incentive
Compensation for such quarter within 15 business days thereafter and in all
events no later than March 15 of the year following the year that includes the
applicable fiscal quarter. Each quarterly payment of the Incentive Compensation
shall be treated as a separate payment for Section 409A of the Code.




(e)

Additional Consideration. It is expressly understood by the Parties that this
Agreement is drafted and entered into in consideration of the obligations and
benefits contained in this Agreement. It is also recognized that the Manager was
instrumental in creating the Company, developing and implementing its business
plan, and proving initial financing and resources.




9.

Expenses.




(a)

The Company shall bear all of its operating expenses, except those specifically
required to be borne by the Manager under this Agreement. The expenses required
to be borne by the Company include, but are not limited to:




(i)

issuance and transaction costs incident to the origination, acquisition,
disposition and financing of Investments;




(ii)

legal, regulatory, compliance, tax, accounting, consulting, auditing,
administrative fees and expenses and fees and expenses for other similar
services rendered to the Company by third-party service providers retained by
the Manager;




(iii)

the compensation and expenses of the Company’s directors and the cost of
liability insurance to indemnify the Company’s directors and officers;




(iv)

the costs associated with the establishment and maintenance of any credit
facilities and other indebtedness of the Company (including commitment fees,
accounting fees, legal fees, closing costs, etc.);




(v)

expenses associated with securities offerings of the Company;




(vi)

expenses relating to the payment of distributions;




(vii)

expenses connected with communications to holders of the Company’s securities
and in complying with the continuous reporting and other requirements of the
Exchange Act, the SEC and other governmental bodies;




(viii)

transfer agent, registrar and exchange listing fees;




(ix)

the costs of printing and mailing proxies, reports and other materials to the
Company’s stockholders;




(x)

costs associated with any computer software or hardware, electronic equipment,
or purchased information technology services from third party vendors that is
used solely for the Company;




(xi)

costs and out of pocket expenses incurred by directors, officers, employees or
other agents of the Manager for travel on the Company’s behalf;




(xii)

the portion of any costs and expenses incurred by the Manager or its Affiliates
with respect to market information systems and publications, research
publications and materials that are allocable to the Company in accordance with
the expense allocation policies of the Company;








13




--------------------------------------------------------------------------------



(xiii)

settlement, clearing, and custodial fees and expenses;




(xiv)

all taxes and license fees;




(xv)

all insurance costs incurred with respect to insurance policies obtained in
connection with the operation of the Company’s business, including but not
limited to insurance covering activities of the Manager, its Affiliates and any
of their employees relating to the performance of the Manager’s duties and
obligations under this Agreement;




(xvi)

costs and expenses incurred in contracting with third parties for the servicing,
special servicing and property management of assets of the Company, as well as
sourcing of Investments;




(xvii)

all other actual out of pocket costs and expenses relating to the Company’s
business and investment operations, including, without limitation, the costs and
expenses of originating, acquiring, owning, rehabilitating, protecting,
maintaining, developing and disposing of Investments, including appraisal,
reporting, audit and legal fees;




(xviii)

any judgment or settlement of pending or threatened proceedings (whether civil,
criminal or otherwise) against the Company or any Subsidiary, or against any
trustee, director or officer of the Company or of any Subsidiary in his capacity
as such for which the Company or any Subsidiary is required to indemnify such
trustee, director or officer by any court or governmental agency, or settlement
of pending or threatened proceedings;




(xix)

the costs of maintaining compliance with all federal, state and local rules and
regulations, including securities regulations, or any other regulatory agency,
all taxes and license fees and all insurance costs incurred on the Company’s
behalf;




(xx)

expenses relating to any office or office facilities, including disaster backup
recovery sites and facilities, maintained expressly for the Company and separate
from offices of the Manager;




(xxi)

the costs of the wages, salaries and benefits incurred by the Manager with
respect to any Dedicated Employees that the Manager elects to provide to the
Company pursuant to Section 3(a) above; provided that (A) if the Manager elects
to provide a partially dedicated chief financial officer, chief operating
officer, controller, internal legal counsel, property managers and/or property
management oversight professionals to the Company rather than a fully dedicated
chief financial officer, chief operating officer, controller, internal legal
counsel, property managers and/or property management oversight professionals,
the Company shall be required to bear only a pro rata portion of the costs of
the wages, salaries and benefits incurred by the Manager with respect to such
personnel based on the percentage of their working time and efforts spent on
matters related to the Company and (B) the amount of such wages, salaries and
benefits paid or reimbursed with respect to the Dedicated Employees shall be
subject to the approval of the Compensation Committee of the Board of Directors;
and




(xxii)

all other costs and expenses approved by the Board of Directors.




(b)

Other than as expressly provided above, the Company will not be required to pay
any portion of the rent, telephone, utilities, office furniture, equipment,
machinery and other office, internal and overhead expenses of the Manager and
its Affiliates. In particular, the Manager is not entitled to be reimbursed for
wages, salaries and benefits of its officers and employees, other than as
described in Section 9(a)(xxi) above.




(c)

Subject to any required Board of Directors approval, the Manager may retain, for
and on behalf, and at the sole cost and expense, of the Company, such services
of non-Affiliate third party accountants, legal counsel, appraisers, insurers,
brokers, transfer agents, registrars, developers, investment banks, financial
advisors, banks and other lenders and others as the Manager deems necessary or
advisable in connection with the management and operations of the Company. The
provisions of this Section 9 shall survive the expiration or earlier termination
of this Agreement to the extent such expenses have previously been incurred or
are incurred in connection with such expiration or termination.




10.

Expense Reports and Reimbursements.




The Manager shall prepare a statement documenting the operating expenses of the
Company incurred during each fiscal quarter, and deliver the same to the Company
within 60 days following the end of the applicable fiscal quarter. Such expenses
incurred by the Manager on behalf of the Company shall be reimbursed by the
Company within 60 days following delivery of the expense statement by the
Manager; provided, however, that such reimbursements may be offset by the
Manager against amounts due to the Company from the Manager. The provisions of
this Section 10 shall survive the expiration or earlier termination of this
Agreement.





14




--------------------------------------------------------------------------------




11.

Limits of Manager Responsibility; Indemnification.




(a)

Pursuant to this Agreement, the Manager will not assume any responsibility other
than to render the services called for hereunder in good faith and will not be
responsible for any action of the Board of Directors in following or declining
to follow its advice or recommendations. The Manager, its Affiliates and the
officers, directors, members, shareholders, managers, Investment and Risk
Committee members, employees, agents, successors and assigns of any of them
(each, a “Manager Indemnified Party”) shall not be liable to the Company for any
acts or omissions arising out of or in connection with the Company, this
Agreement or the performance of the Manager’s duties and obligations hereunder,
except by reason of acts or omissions found by a court of competent jurisdiction
upon entry of a final judgment rendered and unappealable or not timely appealed
(“Judicially Determined”) to be due to the bad faith, gross negligence, willful
misconduct or fraud of the Manager Indemnified Party. Notwithstanding any of the
foregoing to the contrary, the provisions of this Section 11 shall not be
construed so as to provide for the exculpation of any Manager Indemnified Party
for any liability (including liability under Federal securities laws which,
under certain circumstances, impose liability even on Persons that act in good
faith), to the extent (but only to the extent) that such liability may not be
waived, modified or limited under applicable law, but shall be construed so as
to effectuate the provisions of this Section 11 to the fullest extent permitted
by law.




(b)

To the fullest extent permitted by law, the Company shall indemnify, defend and
hold harmless each Manager Indemnified Party from and against any and all costs,
losses, claims, damages, liabilities, expenses (including reasonable legal and
other professional fees and disbursements), judgments, fines and settlements
(collectively, “Indemnification Obligations”) suffered or sustained by such
Manager Indemnified Party by reason of (i) any acts, omissions or alleged acts
or omissions arising out of or in connection with the Company or this Agreement,
or (ii) any and all claims, demands, actions, suits or proceedings (civil,
criminal, administrative or investigative), actual or threatened, in which such
Manager Indemnified Party may be involved, as a party or otherwise, arising out
of or in connection with such Manager Indemnified Party’s service to or on
behalf of, or management of the affairs or assets of, the Company, or which
relate to the Company; except to the extent such Indemnification Obligations are
Judicially Determined to be due to such Manager Indemnified Party’s bad faith,
gross negligence, willful misconduct or fraud or to constitute a material breach
or violation of the Manager’s duties and obligations under this Agreement. The
termination of a proceeding by settlement or upon a plea of nolo contendere, or
its equivalent, shall not, of itself, create a presumption that such Manager
Indemnified Party’s conduct constituted bad faith, gross negligence, willful
misconduct or fraud. For the avoidance of doubt, none of the Manager Indemnified
Parties will be liable for (i) trade errors that may result from ordinary
negligence, such as errors in the investment-decision process (e.g. a
transaction was effected in violation of the Company’s Investment Guidelines) or
in the trade process (e.g. a buy order was entered instead of a sell order or
the wrong security was purchased or sold or the security was purchased or sold
at the wrong price) or property acquisition or small balance multifamily loan
investment process or (ii) acts or omissions of any Manager Indemnified Party
made or taken in accordance with written advice provided to the Manager
Indemnified Parties by specialized, reputable, professional consultants
selected, engaged or retained by the Manager and its Affiliates with
commercially reasonable care, including without limitation counsel, accountants,
investment bankers, financial advisers, and appraisers (absent bad faith, gross
negligence, willful misconduct or fraud by a Manager Indemnified Party).
Notwithstanding the foregoing, no provision of this Agreement will constitute a
waiver or limitation of the Company’s rights under federal or state securities
laws.




(c)

The Manager hereby agrees to indemnify the Company and its Subsidiaries and each
of their respective directors and officers (each a “Company Indemnified Party”)
with respect to all costs, losses, claims, damages, liabilities, expenses
(including reasonable legal and other professional fees and disbursements),
judgments, fines and settlements (collectively, “Indemnification Obligations”)
suffered or sustained by such Company Indemnified Party by reason of (i) acts or
omissions or alleged acts or omissions of the Manager Judicially Determined to
be due to the bad faith, willful misconduct or gross negligence of the Manager,
its Affiliates or their respective officers or employees or the reckless
disregard of the Manager’s duties under this Agreement or (ii) claims by the
Manager’s or its Affiliates’ employees relating to the terms and conditions of
their employment with the Manager or its Affiliates.




(d)

The party seeking indemnity (“Indemnitee”) will promptly notify the party
against whom indemnity is claimed (“Indemnitor”) of any claim for which it seeks
indemnification; provided, however, that the failure to so notify the Indemnitor
will not relieve Indemnitor from any liability which it may have hereunder,
except to the extent such failure actually prejudices the Indemnitor. The
Indemnitor shall have the right to assume the defense and settlement of such
claim; provided that, Indemnitor notifies Indemnitee of its election to assume
such defense and settlement within (30) days after the Indemnitee gives the
Indemnitor notice of the claim. In such case the Indemnitee will not settle or
compromise such claim, and the Indemnitor will not be liable for any such
settlement made without its prior written consent. If Indemnitor is entitled to,
and does, assume such defense by delivering the aforementioned notice to
Indemnitee, Indemnitee will (i) have the right to approve Indemnitor’s counsel
(which approval will not be unreasonably withheld or delayed), (ii) be obligated
to cooperate in furnishing evidence and testimony and in any other manner in
which Indemnitor may reasonably request and (iii) be entitled to participate in
(but not control) the defense of any such action, with its own counsel and at
its own expense.





15




--------------------------------------------------------------------------------




(e)

Reasonable expenses (including attorney’s fees) incurred by an Indemnitee in
defense or settlement of a claim that may be subject to a right of
indemnification hereunder may be advanced by the Company to such Indemnitee as
such expenses are incurred prior to the final disposition of such claim;
provided that, Indemnitee undertakes to repay such amounts if it shall be
Judicially Determined that Indemnitee was not entitled to be indemnified
hereunder.




(f)

The Manager Indemnified Parties shall remain entitled to exculpation and
indemnification from the Company pursuant to this Section 11 (subject to the
limitations set forth herein) with respect to any matter arising prior to the
termination of this Agreement and shall have no liability to the Company in
respect of any matter arising after such termination unless such matter arose
out of events or circumstances that occurred prior to such termination.




12.

No Joint Venture.




The Company and the Manager are not partners or joint venturers with each other
and nothing in this Agreement shall be construed to make the Company and the
Manager partners or joint venturers or impose any liability as such on either of
them.




13.

Term; Termination.




(a)

Term. This Agreement shall remain in full force through October 1, 2019
(“Initial Term”), unless terminated by the Manager as set forth below, and shall
be renewed automatically for five year periods thereafter, unless this Agreement
is sooner terminated in accordance with the terms hereof.




(b)

Termination by the Company. Subsequent to the Initial Term as defined above in
Section 13(a), the Company shall only be able to terminate the Agreement:




(i)

if the Company fails to exceed




(A)

75% (seventy-five percent) of the FTSE NAREIT Equity Health Care (as defined
above) total performance and dividend performance over the three year period
previous to termination (the Manager shall have the right to forgo or defer any
Fees due to it in order to achieve the 75% benchmark); and




(B)

75% (seventy-five percent) of a FTSE NAREIT Equity Health Care (as defined
above) total performance and dividend performance over the one year period
previous to termination (the Manager shall have the right to forgo or defer any
Fees due to it in order to achieve the 75% benchmark); and




(C)

75% (seventy-five percent) of the Standard and Poor’s 500 Index (as defined
above) total performance and dividend performance over the three year period
previous to termination (the Manager shall have the right to forgo or defer any
Fees due to it in order to achieve the 75% benchmark); and




(D)

75% (seventy-five percent) of the Standard and Poor’s 500 Index (as defined
above) total performance and dividend performance over the one year period
previous to termination (the Manager shall have the right to forgo or defer any
Fees due to it in order to achieve the 75% benchmark); and




(E)

“total performance” is defined as share price appreciation plus dividends paid
to the shareholder expressed as an annualized percentage of all index
constituents weighted in the same ratio as they are weighed by the index; and




(F)

“dividend performance” is defined as dividends paid to the shareholder expressed
as an annualized percentage of all index constituents weighted in the same ratio
as they are weighed by the index.




(ii)

if the Company fails to exceed 5.0% (five percent) Return on Invested Capital
for the previous twelve months; and




(iii)

if the Board of Directors of the Company:




(A)

is comprised of at least seven members;




(B)

and other than directors placed by the Manager or Heng Fai Enterprises Ltd., no
more than one director is represented, employed, or affiliated by any single
investor or investment, bank, law firm, or vendor; and





16




--------------------------------------------------------------------------------




(C)

in a fully attended Board meeting, votes to terminate the Agreement in a
majority vote; and




(iv)

the Company’s shareholders approve, by a majority of shareholders, an
alternative business plan submitted by the Board of Directors through a Business
Plan Shareholder Vote. A Business Plan Shareholder Vote shall include a business
plan submitted by the Board of Directors and a business plan submitted by the
Manager. In submitting an alternative business plan, the plan must discuss
specific investment strategies, equity and debt raises, new hires and
engagements of new management, and precisely demonstrate and quantify the
financial benefits. Further, the Board of Directors shall submit its business
plan to the Manager two months before the date of the Business Plan Shareholder
Vote, and Manager shall be entitled to prepare its business plan with knowledge
of the Board of Director’s alternative business plan.




(v)

Upon the termination of this Agreement pursuant to this Section 13(b) the
Company will pay the Manager the Termination Fee within 90 (ninety) days
following the effective date of such termination. At the Manager’s election, the
Company shall either pay the Termination Fee (1) in cash; or (2) in common
stock; or (3) fifty percent cash, fifty percent common stock.




(c)

Termination by Manager.




(i)

The Manager may terminate this Agreement effective upon 60 days’ prior written
notice of termination to the Company in the event that the Company shall default
in the performance or observance of any material term, condition or covenant in
this Agreement and such default shall continue for a period of 30 days after
written notice thereof specifying such default and requesting that the same be
remedied in such 30-day period.




(ii)

The Manager may terminate this Agreement in the event that the Company becomes
regulated as an investment company under the Investment Company Act, with such
termination deemed to occur immediately prior to such event.




(iii)

Upon the termination of this Agreement pursuant to this Section 13(c) the
Company will pay the Manager the Termination Fee within 90 (ninety) days
following the effective date of such termination. At the Manager’s election, the
Company shall either pay the Termination Fee (1) in cash; or (2) in common stock
of the Company; or (3) fifty percent cash, fifty percent common stock of the
Company.




14.

Action Upon Termination or Expiration of Term.




From and after the effective date of termination of this Agreement pursuant to
Section 13 herein, the Manager shall not be entitled to compensation for further
services under this Agreement but shall be paid all compensation accruing to the
date of termination, reimbursement for all Expenses and the Termination Fee, if
applicable. For the avoidance of doubt, if the date of termination occurs other
than at the end of a fiscal quarter, compensation to the Manager accruing to the
date of termination shall also include: base management fees equal to the Base
Management Fee for such final fiscal quarter, taking into account only the
portion of such final fiscal quarter that this Agreement was in effect, and with
appropriate adjustments to all relevant definitions. Upon such termination or
expiration, the Manager shall reasonably promptly:




(a)

after deducting any accrued compensation and reimbursement for Expenses to which
it is then entitled, pay over to the Company all money collected and held for
the account of the Company pursuant to this Agreement;




(b)

deliver to the Board of Directors a full accounting, including a statement
showing all payments collected and all money held by it, covering the period
following the date of the last accounting furnished to the Board of Directors
with respect to the Company and through the termination date; and




(c)

deliver to the Board of Directors all property and documents of and material to
the Company provided to or obtained by the Manager pursuant to or in connection
with this Agreement, including all copies and extracts thereof in whatever form,
then in the Manager’s possession or under its control.




15.

Assignment.




The Manager may not assign its duties under this Agreement unless such
assignment is consented to in writing by a majority of the Company’s Directors.
However, the Manager may assign to one or more of its Affiliates performance of
any of its responsibilities hereunder without the approval of the Company’s
Directors so long as the Manager remains liable for any such Affiliate’s
performance and such assignment does not require the Company’s approval under
the Investment Advisers Act of 1940.





17




--------------------------------------------------------------------------------




16.

Release of Money or other Property Upon Written Request.




The Manager agrees that any money or other property of the Company or any
Subsidiary held by the Manager under this Agreement shall be held by the Manager
as custodian for the Company or any Subsidiary, and the Manager’s records shall
be clearly and appropriately marked to reflect the ownership of such money or
other property by the Company. Upon the receipt by the Manager of a written
request signed by a duly authorized officer of the Company requesting the
Manager to release to the Company any money or other property then held by the
Manager for the account of the Company under this Agreement, the Manager shall
release such money or other property to the Company within a reasonable period
of time, but in no event later than thirty (30) days following such request. The
Manager and its Affiliates, directors, officers, managers and employees will not
be liable to the Company, any Subsidiary, the Manager or any of their directors,
officers, shareholders, managers, employees, owners or partners for any acts or
omissions by the Company in connection with the money or other property released
to the Company in accordance with the terms hereof. The Company shall indemnify
the Manager and its Affiliates, officers, directors, Investment and Risk
Management Committee members, employees, agents and successors and assigns
against any and all expenses, losses, damages, liabilities, demands, charges and
claims of any nature whatsoever which arise in connection with the Manager’s
release of such money or other property to the Company in accordance with the
terms of this Section 16. Indemnification pursuant to this Section 16 shall be
in addition to any right of the Manager to indemnification under Section 16.




17.

Notices.




Unless expressly provided otherwise in this Agreement, all notices, requests,
demands and other communications required or permitted under this Agreement
shall be in writing and shall be deemed to have been duly given, made and
received when delivered against receipt or upon actual receipt of (a) personal
delivery, (b) delivery by a reputable overnight courier, (c) delivery by
facsimile transmission but only if such transmission is confirmed, (d) delivery
by email but only if receipt of such transmission is confirmed, or (e) delivery
by registered or certified mail, postage prepaid, return receipt requested,
addressed as set forth below:




The Company:

Global Medical REIT Inc.

1601 Blake Street, Suite 310

Denver, CO 80202

Attn: Conn Flanigan, Secretary and General Counsel

Email: Conn@185hk.com




The Manager:

Inter-American Management LLC.

4800 Montgomery Lane Suite 450

Bethesda, MD 20814

Attn: Jeffrey Busch, Chief Executive Officer

Facsimile:

Email: Jeffagtw@aol.com




Any party may change the address to which communications or copies are to be
sent by giving notice of such change of address in conformity with the
provisions of this Section 17 for the giving of notice.




18.

Binding Nature of Agreement; Successors and Assigns.




This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective heirs, personal representatives, successors and
permitted assigns as provided in this Agreement.




19.

Entire Agreement; Amendments.




This Agreement contains the entire agreement and understanding among the parties
hereto with respect to the subject matter hereof and supersedes all prior and
contemporaneous agreements, understandings, inducements and conditions, express
or implied, oral or written, of any nature whatsoever with respect to the
subject matter of this Agreement. The express terms of this Agreement control
and supersede any course of performance and/or usage of the trade inconsistent
with any of the terms of this Agreement. This Agreement may not be modified or
amended other than by an agreement in writing signed by the parties hereto.





18




--------------------------------------------------------------------------------




20.

Governing Law; Jurisdiction.




This Agreement and all questions relating to its validity, interpretation,
performance and enforcement shall be governed by and construed, interpreted and
enforced in accordance with the laws of the State of Maryland without giving
effect to such state’s laws and principles regarding the conflict of interest
laws. Each of the parties hereto irrevocably submits to the exclusive
jurisdiction of the courts of the State of Maryland and the United States
District Court in the District of Maryland for the purpose of any action or
judgment relating to or arising out of this Agreement or any of the transactions
contemplated hereby and to the lay of venue in such court.




21.

Waiver of Jury Trial.




EACH PARTY HERETO ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE
UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND,
THEREFORE, EACH SUCH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT SUCH PARTY MAY HAVE TO A
TRIAL BY JURY IN RESPECT TO ANY ACTION DIRECTLY OR INDIRECTLY ARISING OUT OF,
UNDER OR IN CONNECTION WITH OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT.




22.

Indulgences, Not Waivers.




Neither the failure nor any delay on the part of a party to exercise any right,
remedy, power or privilege under this Agreement shall operate as a waiver
thereof, nor shall any single or partial exercise of any right, remedy, power or
privilege preclude any other or further exercise of the same or of any other
right, remedy, power or privilege, nor shall any waiver of any right, remedy,
power or privilege with respect to any occurrence be construed as a waiver of
such right, remedy, power or privilege with respect to any other occurrence. No
waiver shall be effective unless it is in writing and is signed by the party
asserted to have granted such waiver.




23.

Titles Not to Affect Interpretation.




The titles of sections, paragraphs and subparagraphs contained in this Agreement
are for convenience only, and they neither form a part of this Agreement nor are
they to be used in the construction or interpretation of this Agreement.




24.

Execution in Counterparts.




This Agreement may be executed in any number of counterparts, each of which
shall be deemed to be an original as against any party whose signature appears
thereon, and all of which shall together constitute one and the same instrument.
This Agreement shall become binding when one or more counterparts of this
Agreement, individually or taken together, shall bear the signatures of all of
the parties reflected hereon as the signatories.




25.

Severability.




The provisions of this Agreement are independent of and separable from each
other, and no provision shall be affected or rendered invalid or unenforceable
by virtue of the fact that for any reason any other or others of them may be
invalid or unenforceable in whole or in part.




26.

Principles of Construction.




Words used herein regardless of the number and gender specifically used, shall
be deemed and construed to include any other number, singular or plural, and any
other gender, masculine, feminine or neuter, as the context requires. All
references to recitals, sections, paragraphs and schedules are to the recitals,
sections, paragraphs and schedules in or to this Agreement unless otherwise
specified.







[SIGNATURE PAGE FOLLOWS]











19




--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.




THE COMPANY:

GLOBAL MEDICAL REIT INC.







By:

/s/ David Young

Name: David Young

Title: CEO







THE MANAGER:

INTER-AMERICAN MANAGEMENT LLC.







By:

/s/ Jeffrey Busch

Name: Jeffrey Busch

Title: CEO











[Signature Page to Management Agreement]




--------------------------------------------------------------------------------




Exhibit A




INVESTMENT GUIDELINES OF GLOBAL MEDICAL REIT INC.




Capitalized terms used but not defined herein shall have the meanings ascribed
thereto in that certain Management Agreement, dated as of November 10, 2014, as
may be amended from time to time (the “Management Agreement”), by and between
Global Medical REIT Inc. (the “Company”) and Inter-American LLC. (the
“Manager”).




No investment shall be made that would, as of its inception, cause the Company
to fail to qualify as a REIT under the Internal Revenue Code of 1986, as
amended;




No investment shall be made that would cause the Company to be regulated as an
investment company under the Investment Company Act;




Approved investments include acquisition of currently leased medical facilities
which may include hospitals, clinics, medical office buildings, emergency
centers, and assisted living centers.




Any loan transaction to or from the Company, on the one hand, and the Manager
and its Affiliates, on the other hand, must be approved by at least a majority
of the Directors.




These investment guidelines may be changed by the Company’s board of directors
without the approval of its stockholders.












